Exhibit 10.1

EXECUTION COPY

EMPLOYMENT AGREEMENT

AGREEMENT made as of the 28th day of November, 2014 by and between LIFETIME
BRANDS, INC., a Delaware corporation with an address at 1000 Stewart Avenue,
Garden City, NY 11530 (the “Company”), and DANIEL SIEGEL, an individual residing
at the address set forth in Section 12 (the “Executive”).

Now therefore, in consideration of the covenants made by each party to the other
herein and of other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the Company and the Executive hereby agree as
follows:

Section 1. Employment; Effective Date; Termination of Prior Agreements.

(a) Employment. Beginning on the Effective Date (as hereinafter defined), the
Company hereby employs the Executive, and the Executive hereby accepts
employment from the Company, for a term of service determined in accordance with
this Agreement.

(b) Effective Date; Termination of Prior Agreements. This Agreement shall be
effective as of August 1, 2014 (the “Effective Date”) and supersedes all other
agreements and /or arrangements relating to the subject matter of this Agreement
which shall be deemed to have terminated as of the Effective Date.

(c) Employment Term. The Executive’s term of employment under this Agreement
shall commence on the Effective Date, and shall continue until December 31, 2017
(the “Initial Term”) and shall automatically renew for consecutive one (1) year
terms (each a “Renewal Term”) unless the Company gives written notice to the
Executive at least 90 days prior to the end of the Initial Term or any Renewal
Term (when used together, the “Employment Term”) that it does not wish to renew
the Executive’s employment , or unless sooner terminated as provided in
Section 5.

Section 2. Duties; Location of Services.

(a) Duties. During the Employment Term, the Executive shall be the President of
the Company. In such capacity, the Executive shall serve as an advisor to the
Chief Executive Officer (the “CEO”) and the Chief Operating Officer (the “COO”)
of the Company and shall report directly to both the CEO and the COO and shall
perform the duties set forth in Exhibit A. The Executive shall also perform such
other duties on behalf of the Company and its direct and indirect subsidiaries
(the “Subsidiaries”) as are consistent with his position and as may be assigned
to him by the Board of Directors of the Company (the “Board”) or the CEO or the
COO. The Executive hereby agrees to devote his full business time, energies and
attention, and to use his best efforts, skills and abilities to faithfully
perform his duties hereunder and to forward the business and affairs of the
Company, and to promote the Company’s interests.

 

1



--------------------------------------------------------------------------------

(b) No Other Employment. During the Employment Term, Executive shall not,
directly or indirectly, render services to any other person or organization for
which he receives compensation; provided, however, that upon the receipt of the
Company’s prior written approval, which approval shall not unreasonably be
withheld, Executive may accept election to the board of directors of not more
than one (1) other company provided that such activities do not otherwise
conflict with his duties and obligations to the Company. No such approval will
be required if the Executive wishes to perform services without direct
compensation therefor in connection with the management of personal investments
or in connection with the performance of charitable and civic activities,
provided that such activities do not contravene the purposes of this Agreement.

(c) Location of Services. The Executive’s principal office location shall be at
the Company’s office in Garden City, New York; provided, however, the Executive
recognizes that frequent travel, both within and outside the United States of
America, shall be required in connection with his responsibilities under this
Agreement. In addition, at the Company’s request, the Executive may be required
to attend meetings with the Board, the CEO, the COO and other employees of the
Company, and to keep such persons fully informed of the Executive’s activities.

Section 3. Compensation.

(a) Salary. In consideration of the services rendered by the Executive under
this Agreement, the Company shall pay the Executive, commencing as of the
Effective Date, a base salary (the “Base Salary”) at the rate of Four Hundred
Seventy Five Thousand Dollars ($475,000) per calendar year. The Base Salary
shall be paid in such installments and at such times as the Company pays its
regularly salaried employees.

(b) Bonuses for Year Ending December 31, 2014. For the year ending December 31,
2014, the Executive shall receive an Adjusted IBIT Performance Bonus and an
Individual Goal Bonus (each a “Section 3(b) Bonus”) determined as follows:

(i) 2014 Adjusted IBIT Performance Bonus. The CEO and the COO prepared an
Adjusted IBIT Performance Bonus Table for such year (the “First Adjusted IBIT
Performance Bonus Table”), a copy which the CEO and the COO have delivered to
the Executive, under which (A) the Adjusted IBIT that would have to be achieved
by the Company for the Executive to obtain 100% of the target bonus will be
based on the annual budget for such year prepared by the management of the
Company and approved by the Board of Directors of the Company and the target
bonus payable upon achieving 100% of the target Adjusted IBIT for such year is
46.875% of the base salary ($450,000) that prior to the execution of this
Agreement was being paid to the Executive for such year, (B) the threshold
Adjusted IBIT for such year is 50% of the target Adjusted IBIT for such year
which, if achieved, would entitle the Executive to receive 50% of the target
bonus for such year consistent with the First Adjusted IBIT Performance Bonus
Table for such year, (C) the maximum Adjusted IBIT for such year would be 150%
of the target Adjusted IBIT for such year which, if achieved, would entitle the
Executive to receive 200% of the target bonus for such year, consistent with the
First Adjusted IBIT Performance Table for such year and (D) the Executive shall
be entitled to receive the sliding scale percentages of the target bonus set
forth in the First Adjusted IBIT Performance Table based upon Adjusted IBIT
being more than the threshold Adjusted

 

2



--------------------------------------------------------------------------------

IBIT but less than the target Adjusted IBIT, or more than the target Adjusted
IBIT but less than the maximum Adjusted IBIT; provided, however, notwithstanding
anything to the contrary contained in this Agreement, the Adjusted IBIT
Performance Bonus for such year would be zero if the Adjusted IBIT achieved by
the Company for such year is less than the threshold Adjusted IBIT for such
year, and in no event would the Adjusted IBIT Performance Bonus for such year be
more than the maximum target bonus for such year even if the Adjusted IBIT
achieved by the Company for such year exceeds the maximum Adjusted IBIT for such
year.

Thereafter, the CEO and the COO prepared a second Adjusted IBIT Performance
Bonus Table for such year (the “Second Adjusted IBIT Performance Bonus Table”),
a copy of which the CEO and the COO have delivered to the Executive, under which
(A) the Adjusted IBIT that would have to be achieved by the Company for the
Executive to obtain 100% of the target bonus based on the annual budget for such
year prepared by the management of the Company and approved by the Board of
Directors of the Company is set forth and the target bonus payable upon
achieving 100% of the target Adjusted IBIT for such year is 75% of the Base
Salary ($475,000) that after the execution of this Agreement and commencing as
of the Effective Date will be paid to the Executive for such year, (B) the
threshold Adjusted IBIT for such year is 50% of the target Adjusted IBIT for
such year which, if achieved, would entitle the Executive to receive 50% of the
target bonus for such year consistent with the Second Adjusted IBIT Performance
Bonus Table for such year, (C) the maximum Adjusted IBIT for such year would be
150% of the target Adjusted IBIT for such year which, if achieved, would entitle
the Executive to receive 150% of the target bonus for such year, consistent with
the Second Adjusted IBIT Performance Table for such year and (D) the Executive
shall be entitled to receive the sliding scale percentages of the target bonus
set forth in the Second Adjusted IBIT Performance Table based upon Adjusted IBIT
being more than the threshold Adjusted IBIT but less than the target Adjusted
IBIT, or more than the target Adjusted IBIT but less than the maximum Adjusted
IBIT; provided, however, notwithstanding anything to the contrary contained in
this Agreement, the Adjusted IBIT Performance Bonus for such year would be zero
if the Adjusted IBIT achieved by the Company for such year is less than the
threshold Adjusted IBIT for such year, and in no event would the Adjusted IBIT
Performance Bonus for such year be more than the maximum target bonus for such
year even if the Adjusted IBIT achieved by the Company for such year exceeds the
maximum Adjusted IBIT for such year.

For the year ending December 31, 2014, the Executive shall be entitled to
receive an Adjusted IBIT Performance Bonus equal to the sum of the following
amounts:

(A) Seven-twelfths (7/12) of that amount equal to the Adjusted IBIT Performance
Bonus that the Executive would be to entitled to receive if such bonus is
calculated based solely on the First Adjusted IBIT Performance Bonus Table,

plus

 

3



--------------------------------------------------------------------------------

(B) Five-twelfths (5/12) of that amount equal to the Adjusted IBIT Performance
Bonus that the Executive would be entitled to receive if such bonus is
calculated based solely on the Second Adjusted IBIT Performance Bonus Table.

The Company shall pay in the immediate following year to the Executive the
Adjusted IBIT Performance Bonus earned by the Executive for the year 2014 within
ten days of the Company filing its Annual Report on Form 10-K for the year
ending December 31, 2014 with the Securities and Exchange Commission (or sooner
to the extent necessary to satisfy any requirements of 409A, as defined in
Section 13); provided, however if the date established by the Internal Revenue
Service (the “IRS Payment Date”) by which such payment must be made in order for
the Company to deduct the amount of the Adjusted IBIT Performance Bonus for such
year is earlier, the Company shall pay, (A) if the Company can determine such
amount by the IRS Payment Date, such amount prior to the IRS Payment date or
(B) if the Company cannot determine such amount by the IRS Payment Date, 90% of
the Company’s good faith estimate of such amount by the IRS Payment Date and the
balance, if any, as soon thereafter as the Company can determine such amount.
If, however, 90% of the Company’s good faith estimate of such amount is more
than the Adjusted IBIT Performance Bonus for such year, the Executive shall
promptly return such excess to the Company as soon as the Company shall notify
the Executive of the amount of such excess.

The bonus payable by the Company to the Executive pursuant to this clause
(i) shall be awarded under and subject to the terms of the Company’s 2000
Incentive Bonus Compensation Plan (the “Plan”); provided, however, if the
Company shall determine that such bonuses would not qualify under the terms of
the Plan., the Company shall use its best efforts to amend the Plan so that such
bonus would qualify under the terms of the Plan; provided further, however, if
the Company is unable to so amend the Plan, the Company shall enter into another
financial arrangement with the Executive to provide the Executive with the same
economic benefit, on an after-tax basis, as the Executive would have received if
such bonus had qualified under the terms of the Plan.

For purposes of this Agreement, the term “Adjusted IBIT”, as it applies to the
year ending December 31, 2014, means that amount for such year equal to the
Company’s Income Before Income Taxes, as determined by the Company’s independent
auditors, using generally accepted accounting principles, and reported in the
Company’s Consolidated Statements of Operations in its Annual Report on Form
10-K for such year filed with the Securities and Exchange Commission, subject to
such adjustments as are set forth in the applicable Adjusted IBIT Performance
Bonus Table for such year (which adjustments, if not set forth therein, shall be
the same as those applied to the bonus arrangements with the other senior
executive officers of the Company).

If the Executive’s employment is terminated prior to December 1, 2014 (A) by the
Company for any reason other than Cause (as defined in Section 5(c)), (B) by the
Executive for Good Reason (as defined in Section 5 (f)), (C) by the Company or
the Executive due to the Executive’s Total Disability (as defined in Section 5
(b)), or (D) by

 

4



--------------------------------------------------------------------------------

reason of the Executive’s death, the Adjusted IBIT Performance Bonus payable to
the Executive or his estate, as the case may be, accrued to the date of
termination of the Executive’s employment shall be that amount equal to the
amount of the Adjusted IBIT Performance Bonus that would have been payable to
the Executive if the Executive’s employment had not been terminated during the
year, but calculated substituting for the fraction five-twelfths
(5/12) contained in the third paragraph of this clause (i) a fraction the
numerator of which is the number of months elapsed during the period commencing
with the Effective Date up to and including the month of termination of the
Executive’s employment and the denominator of which is 12.

(ii) Individual Goal Bonus For Year Ending December 31, 2014. For the year
ending December 31, 2014, the Executive shall be entitled to receive an Annual
Individual Goal Bonus equal to the sum of the following amounts:

(A) Seven-twelfths (7/12) of that amount equal to 31.25% of his base salary
($450,000) that prior to the execution of this Agreement was being paid to the
Executive for such year,

plus

(B) Five-twelfths (5/12) of that amount equal to 37.5% of the Base Salary
($475,000) that is payable to the Executive for the last five months of such
year,

based on meeting individual measurable objectives set by the CEO and COO in
consultation with the Executive, as determined by the CEO and the COO in their
sole discretion; provided, however, if, in the sole discretion of the CEO and
the COO, (y) the Executive meets at least 50 % of such objectives, he shall be
entitled to an Annual Individual Goal Bonus equal to not less than 15.625% of
his base salary (in regard to clause (A) above) and 18.75% of his Base Salary
(in regard to clause (B) above), for such year, and (z) the Executive meets less
than 50% of such objectives, he shall not be entitled to receive any Annual
Individual Goal Bonus for such year.

(c) Bonuses For Years Ending December 31, 2015 and Thereafter. For each year
during the Employment Term commencing with the year ending December 31, 2015,
the Executive shall receive an Annual Adjusted IBIT Performance Bonus and an
Annual Individual Goal Bonus (each a “Section 3(c) Bonus”) determined as
follows:

(i) Annual Adjusted IBIT Performance Bonuses For Years Ending December 31, 2015
and Thereafter. The CEO and the COO will prepare and deliver to the Executive
within 90 days following the beginning of each year an Adjusted IBIT Performance
Bonus Table for such year during the Employment Term commencing with the year
ending December 31, 2015 which shall be similar to the Second Adjusted IBIT
Performance Table referred to in clause (i) of Section 3(b) prepared by the CEO
and COO under which (A) the Adjusted IBIT to be achieved by the Company for the
Executive to obtain 100% of the target bonus will be based on the annual budget
for

 

5



--------------------------------------------------------------------------------

such year prepared by the management of the Company and approved by the Board of
Directors of the Company and (B) the target bonus payable upon achieving 100% of
the target Adjusted IBIT for such year will be 75% of the Base Salary payable to
the Executive for such year. Similarly, the threshold Adjusted IBIT for such
year will be 50% of the target Adjusted IBIT for such year which, if achieved,
would entitle the Executive to receive 50% of the target bonus for such year
consistent with the Adjusted IBIT Performance Bonus Table for such year.
Similarly, the maximum Adjusted IBIT for such year will be 150% of the target
Adjusted IBIT for such year which, if achieved, would entitle the Executive to
receive 150% of the target bonus for such year, consistent with the Adjusted
IBIT Performance Table for such year. Similarly, the Executive shall be entitled
to receive the sliding scale percentages of the target bonus set forth in the
Adjusted IBIT Performance Table based upon Adjusted IBIT being more than the
threshold Adjusted IBIT but less than the target Adjusted IBIT, or more than the
target Adjusted IBIT but less than the maximum Adjusted IBIT; provided, however,
notwithstanding anything to the contrary contained in this Agreement, the
Adjusted IBIT Performance Bonus for any such year will be zero if the Adjusted
IBIT achieved by the Company for such year is less than the threshold Adjusted
IBIT for such year, and in no event will an Adjusted IBIT Performance Bonus for
any such year be more than the maximum target bonus for such year even if the
Adjusted IBIT achieved by the Company for such year exceeds the maximum Adjusted
IBIT for such year.

The Company shall pay in each of the immediate following years to the Executive
the Adjusted IBIT Performance Bonus earned by the Executive for such preceding
year within ten days of the Company filing its Annual Report on Form 10-K for
such preceding year with the Securities and Exchange Commission (or sooner to
the extent necessary to satisfy any requirements of 409A); provided, however, if
the date established by the Internal Revenue Service (the “IRS Payment Date”) by
which such payment must be made in order for the Company to deduct the amount of
the Adjusted IBIT Performance Bonus for such year is earlier, the Company shall
pay, (A) if the Company can determine such amount by the IRS Payment Date, such
amount prior to the IRS Payment date or (B) if the Company cannot determine such
amount by the IRS Payment Date, 90% of the Company’s good faith estimate of such
amount by the IRS Payment Date and the balance, if any, as soon thereafter as
the Company can determine such amount. If, however, 90% of the Company’s good
faith estimate of such amount is more than the Adjusted IBIT Performance Bonus
for such year, the Executive shall promptly return such excess to the Company as
soon as the Company shall notify the Executive of the amount of such excess.

The bonuses payable by the Company to the Executive pursuant to this clause
(i) shall be awarded under and subject to the terms of the Company’s 2000
Incentive Bonus Compensation Plan (the “Plan”); provided, however, if the
Company shall determine that such bonuses would not qualify under the terms of
the Plan., the Company shall use its best efforts to amend the Plan so that such
bonuses would qualify under the terms of the Plan; provided further, however, if
the Company is unable to so amend the Plan, the Company shall enter into another
financial arrangement with the Executive to provide the Executive with the same
economic benefit, on an after-tax basis, as the Executive would have received if
such bonuses had qualified under the terms of the Plan.

 

6



--------------------------------------------------------------------------------

For purposes of this Agreement, the term “Adjusted IBIT”, as it applies to any
particular year, means that amount for such year equal to the Company’s Income
Before Income Taxes, as determined by the Company’s independent auditors, using
generally accepted accounting principles, and reported in the Company’s
Consolidated Statements of Operations in its Annual Report on Form 10-K for such
year filed with the Securities and Exchange Commission, subject to such
adjustments as are set forth in the Adjusted IBIT Performance Bonus Table for
such year (which adjustments, if not set forth therein, shall be the same as
those applied to the bonus arrangements with the other senior executive officers
of the Company).

If the Executive’s employment is terminated prior to December 1 of any year
(A) by the Company for any reason other than Cause, (B) by the Executive for
Good Reason, (C) by the Company or the Executive due to the Executive’s Total
Disability, or (D) by reason of the Executive’s death, any Annual Adjusted IBIT
Performance Bonus payable to the Executive or his estate, as the case may be,
accrued to the date of termination of the Executive’s employment shall be that
amount equal to (1) the amount of the Annual Adjusted IBIT Performance Bonus
that would have been payable to the Executive if the Executive’s employment had
not been terminated during the year times (2) a fraction the numerator of which
is the number of months elapsed during the year up to and including the month of
termination of the Executive’s employment and the denominator of which is 12.

(ii) Annual Individual Goal Bonuses For Years Ending December 31, 2015 and
Thereafter. For each year during this Agreement commencing with the year ending
December 31, 2015, the Executive shall be entitled to receive an Annual
Individual Goal Bonus equal to 37.5% of his Base Salary for such year based on
meeting individual measurable objectives set by the CEO and the COO in
consultation with the Executive, as determined by the CEO and the COO in their
sole discretion; provided, however, if, in the sole discretion of the CEO and
the COO, (y) the Executive meets at least 50 % of such objectives, he shall be
entitled to an Annual Individual Goal Bonus equal to not less than 18.75% of his
Base Salary for such year and (z) the Executive meets less than 50% of such
objectives, he shall not be entitled to receive any Annual Individual Goal Bonus
for such year.

(d) Other Bonus Plans. The Executive shall be entitled to participate in any
other annual bonus plan maintained by the Company for its senior executives on
such terms and conditions as may be determined from time to time by the
Compensation Committee.

(e) Restricted Stock Grant. On the date of the execution of this Agreement, or
as soon thereafter as is administratively practical, the Company shall grant the
Executive 5,000 restricted shares of the Company’s Common Stock pursuant to the
Company’s 2000 Long-Term Incentive Plan, as it may be amended from time to time.
The restrictions on one third of the restricted shares shall terminate on each
of August 1, 2015, 2016 and 2017. The restrictions on such restricted shares
shall be subject to earlier termination as provided elsewhere in this Agreement.

 

7



--------------------------------------------------------------------------------

(f) Stock Options and Restricted Stock. In the event that (i) the Company gives
written notice to the Executive prior to the expiration of the Employment Term
of the Company’s decision not to extend the Executive’s employment hereunder or
the Company does not offer employment to the Executive beyond the Initial Term
or any Renewal Term, as applicable, on terms and conditions that are, in the
aggregate, no less favorable to the Executive than the terms and conditions of
this Agreement; (ii) the Executive’s employment is terminated by the Company
without Cause; (iii) the Executive gives written notice to the Company prior to
the expiration of the Employment Term of the Executive’s decision to terminate
his employment with the Company for Good Reason; or (iv) there is a Change of
Control (as defined in Section 5(g)) and the Executive’s employment with the
Company is terminated as provided for in Section 5(g), all of the Executive’s
then-outstanding stock options shall immediately vest and become exercisable in
their entirety and all restrictions on shares of restricted stock granted by the
Company to the Executive on which any restrictions shall not have terminated
shall immediately terminate. In the event that the Executive is terminated by
the Company for Cause, then that portion of the then-outstanding stock options
granted by the Company to the Executive that has not already vested shall be
terminated and that portion of the then-outstanding shares of restricted stock
granted by the Company to the Executive on which all restrictions have not
already terminated shall be forfeited and cancelled.

(g) Automobile Allowance. During the Employment Term, the Company shall pay the
Executive an automobile allowance in the amount of $1,500 per month. This
automobile allowance is intended to cover all expenses associated with the
Executive’s use of an automobile for Company business, so that no other expenses
relating to such automobile use will be reimbursed, except gas and tolls
incurred in using such automobile for Company business.

Section 4. Benefits. In addition to the compensation provided for in Section 3,
the Executive shall be entitled to the following additional benefits:

(a) Insurance Coverage. The Executive will be eligible for Company-sponsored
medical and dental insurance plan and other benefit plans and programs, in each
case to the extent available to other senior executives of a similar level,
position and tenure of the Company and, in each case, to the extent that the
Executive is eligible under the general provisions thereof.

(b) Vacation. During each year of the Employment Term, the Executive shall be
eligible for thirty (30) days paid vacation, in accordance with the policies
periodically established by the Board for similarly situated senior executives
of the Company.

(c) Reimbursement of Expenses. Upon submission of proper vouchers, which shall
be subject to review by the CEO or the COO, the Company will pay or reimburse
the Executive for all transportation, hotel, living and entertainment expenses
incurred by the Executive on business trips taken with the approval of the CEO
or the COO outside the metropolitan New York area and for all other business and
entertainment expenses reasonably incurred by him in connection with all
pre-approved activities relating to the business of the Company and its
subsidiaries during the Employment Term, all in accordance with Company policies
then in effect.

 

8



--------------------------------------------------------------------------------

(d) Other Benefits. During the Employment Term, the Executive shall participate
in any pension, profit-sharing, bonus, stock award, stock option or similar plan
or program of the Company then existing in which other senior executives of the
Company are entitled to participate, to the extent that he is eligible under the
general provisions thereof, and the participation shall be to a degree
consistent with that offered to other senior executives of a similar level,
position and tenure.

(e) Directors and Officers Insurance. The Executive shall be added to the
Company’s existing directors and officers insurance policies and the Executive
shall be covered under such policies, as in effect from time to time.

Section 5. Termination. The Employment Term shall be terminated and, except as
expressly provided herein, all payments and benefits hereunder shall terminate
if the Employment Term is terminated as follows:

 

  (a) Death. The Employment Term shall terminate upon the death of the
Executive.

(b) Total Disability. The Employment Term shall automatically terminate as a
result of the Executive’s Total Disability. For purposes of this Agreement,
“Total Disability” means the failure of the Executive, after reasonable
accommodation, to perform his duties for an aggregate period of 120 consecutive
days during any twelve (12) month period by reason of the Executive’s physical
or mental disability. The Company’s obligation to pay the Base Salary to the
Executive during such 120 consecutive day period shall be conditioned upon the
Executive complying with all requirements under the Company’s short-term and
long-term disability insurance policies, as determined in the sole discretion of
the short-term and long-term disability insurance providers. Notwithstanding the
foregoing, in the event that the short-term and/or long term insurance providers
pay to the Executive any amounts required to be paid by such insurance providers
under the Company’s short-term and/or long-term disability insurance policies,
as applicable, for the 120 consecutive day period prior to the termination of
the Employment Term pursuant to this Section 5(b), then during such
120 consecutive day period, the Company shall pay to the Executive only the
amount that is the difference between (1) the Executive’s Base Salary and
(2) the disability benefits paid to the Executive by the short-term and long
term insurance providers. Any dispute as to whether or not the Executive is
Totally Disabled within the meaning of this paragraph (b) shall be resolved by a
physician or other health care professional selected in good faith by the
Executive, and approved by the Company’s Board of Directors, which approval
shall not be unreasonably withheld, and the determination of such physician or
other health care professional shall be final and binding upon both the
Executive and the Company.

(c) By the Executive Voluntarily. The Executive may terminate the Employment
Term at any time effective upon at least thirty (30) days’ prior written notice
to the Company.

(d) By the Company for Cause. The Company may discharge the Executive for Cause
at any time and thereby terminate the Executive’s term of service. Such
discharge shall be

 

9



--------------------------------------------------------------------------------

effected by written notice (the “Discharge Notice”) to the Executive which shall
(i) state that the Executive is being terminated for Cause, and (ii) specify the
reasons for the Executive’s discharge and the effective date thereof. As used
herein, the term for “Cause” shall mean that the Executive has (t) committed any
act of willful misconduct, including fraud, in connection with his employment by
the Company; (u) materially breached any provision of this Agreement, which
breach has not been cured within 10 business days after receiving written notice
of such breach; (v) failed, refused or neglected, other than by reason of a
Total Disability (as defined in Section 5(b)), to timely perform any material
duty or obligation under this Agreement or to comply with any lawful directive
of the Board, which failure, refusal or neglect has not been cured within 10
business days after receiving written notice thereof; (w) been formally
indicated for a crime involving moral turpitude, dishonesty, fraud or unethical
business conduct; (x) violated a fiduciary obligation to the Company; (y) been
determined by a governmental body or other appropriate authority to have
violated any material law or regulation that is applicable to the Company’s
businesses, or entered into a consent order concerning a violation of any
material law or regulation that is applicable to the Company’s businesses; or
(z) become the subject of an SEC action or administrative proceeding which has
been commenced against him. Upon a cure of the acts set forth in subsections
(u) or (v) by the Executive within the 10 business day cure period to the
reasonable satisfaction of the Board, such event shall no longer constitute
Cause for purposes of this Agreement. Upon termination of the Executive’s
employment for Cause pursuant to this Section 5(d), the Employment Term and all
benefits hereunder shall terminate, except (a) that such discharge and
termination shall not affect any vested rights that the Executive may have at
the time of discharge and termination pursuant to any insurance or other death
benefit, bonus, retirement, severance pay or stock award plans or arrangements
of the Company or any subsidiary, or any stock option plan or any options
granted thereunder, or any other employee benefit program which rights shall
continue to be governed by the provisions of such plans and arrangements, and
(b) as otherwise provided in Sections 6 and 7 hereof (collectively, “Vested
Benefits”).

(e) By the Company Without Cause. The Company may terminate the Employment Term
at any time without Cause effective upon written notice to the Executive.

(f) By the Executive for Good Reason. The Executive may terminate the Employment
Term at any time for Good Reason by written notice to the Company. For purposes
of this Agreement, “Good Reason” means the occurrence of any of the following
without the Executive’s prior written consent: (w) a material diminution in the
Executive’s duties, or the assignment to the Executive of duties materially
inconsistent with this authority, responsibilities and reporting requirements as
set forth in Section 2 of this Agreement; (x) the failure of the Board to elect
the Executive to the office of President of the Company; (y) the Company, the
Board or any person controlling the Company requires the Executive to relocate
his principal place of employment to a location outside of a fifty mile radius
from its current location, over the objection of the Executive unless such
relocation is as the result of exigent circumstances as determined by the Board;
or (z) the failure of the Company to obtain the assumption in writing of its
obligations to perform this Agreement by any successor to all or substantially
all of the business or assets of the Company not later than the effective date
of such transaction. In the event that the Executive elects to terminate the
Employment Term for Good Reason, the

 

10



--------------------------------------------------------------------------------

Executive shall notify the Company in writing of the grounds for such
termination within thirty (30) days of the commencement of such condition and
the Company shall have twenty (20) days from the receipt of such notice to cure
such condition.

(g) By the Executive or Company due to Change of Control. In the event that the
Company undergoes a “Change of Control” (as defined below), and any one of the
following occurs: (i) Executive is terminated by the Company without Cause in
connection with or following the Change of Control; (ii) the Executive is
terminated by the Company without Cause or the Executive voluntarily terminates
his employment for Good Reason and within one hundred eighty (180) days of the
termination, the Company executes a definitive agreement to enter into a
transaction the consummation of which would result in a Change of Control and
such transaction is actually consummated; (iii) Executive voluntarily terminates
his employment following a Change of Control, then this Agreement shall
terminate and the Executive shall be entitled to a Change of Control payment and
other benefits as set forth in Section 6(d). For purposes of this Agreement,
“Change of Control” means (A) the consummation of a merger or consolidation of
the Company with or into another entity or any other corporate reorganization,
if more than 50% of the combined voting power of the continuing or surviving
entity’s issued shares or securities outstanding immediately after such merger,
consolidation or other reorganization is owned by persons who were not
shareholders of the Company 180 days prior to such merger, consolidation or
other reorganization; (B) the sale, transfer or other disposition of all or
substantially all of the Company’s assets; (C) a change in the composition of
the Board, as a result of which fewer than 50% of the incumbent directors are
directors who had been directors of the Company on the date 24 months prior to
the date of the event that may constitute a Change of Control (for example, the
current Board has ten directors, a change of six directors shall constitute a
Change of Control); (D) any transaction as a result of which any person is the
“beneficial owner” (as defined in Rule 13d-3 under the Securities Exchange Act
of 1934, as amended (the “Exchange Act”)), directly or indirectly, of securities
of the Employer representing at least 50% of the total voting power represented
by the Employer’s then outstanding voting securities (e.g., issued shares). The
term “person” shall have the same meaning as when used in sections 13(d) and
14(d) of the Exchange Act but shall exclude (i) a trustee or other fiduciary
holding securities under an employee benefit plan of the Company or of any
Subsidiary of the Company and (ii) a company owned directly or indirectly by the
stockholders of the Company in substantially the same proportions as their
ownership of the ordinary shares of the Company.

Section 6. Termination Payments and Benefits.

(a) Termination Due to Permanent Disability. In the event that the Employment
Term is terminated due to the Total Disability of the Executive as described in
Section 5(b), the Executive shall receive an amount equal to the Executive’s
salary as is in effect at the effective date of termination for a period of six
(6) months from the effective date of termination, pursuant to the Company’s
normal payroll practices.

(b) Termination by the Executive Voluntarily; Termination by the Company For
Cause. Upon any termination of the Employment Term either (i) voluntarily by the
Executive (except if the Executive is voluntarily terminating the Employment
Term in connection with or following a Change of Control or for Good Reason) or
(ii) by the

 

11



--------------------------------------------------------------------------------

Company for Cause, all payments, salary and other benefits hereunder shall cease
at the effective date of termination, with the exception of Vested Benefits, if
any, prorated to the date of the Executive’s termination and the reimbursement
of proper expenses.

(c) Termination by the Company Without Cause; Termination by the Executive for
Good Reason; Election not to Offer New Employment. In the event that (i) the
Executive’s employment is terminated by the Company without Cause or (ii) the
Executive’s employment is terminated by the Executive for Good Reason or
(iii) the Company chooses not to offer further employment to the Executive
beyond the Initial Term or any Renewal Term, if applicable, on terms and
conditions that are, in the aggregate, no less favorable to the Executive than
the terms and conditions of this Agreement, and a Change of Control has not
occurred, then, subject to Section 6(g), the following conditions shall apply:

(A) if the Employment Term is terminated by the Company without Cause, then the
Executive shall be entitled to receive (1) the benefits set forth in Section 4
for a period of twelve (12) months, (2) an amount equal to two (2) times the
Executive’s Base Salary as in effect at the effective date of termination,
pursuant to the Company’s normal payroll practices, payable over a period of
twenty four (24) months from the effective date of termination, (3) the
Pro-Rated Performance Bonus (as hereinafter defined) for the fiscal year in
which the effective date of the termination occurs, payable at the same time as
the Performance Bonus for such fiscal year would otherwise have been paid and
(4) two (2) times the average of the sum of (x) the Annual Adjusted IBIT
Performance Bonus and (y) the annual Individual Goal Bonus paid by the Company
to the Executive with respect to the two (2) immediately preceding years;

(B) if the Employment Term is terminated by the Executive for Good Reason, then
the Executive shall be entitled to receive (1) the benefits set forth in
Section 4 for a period of twelve (12) months, (2) an amount equal to two
(2) times the Executive’s Base Salary as in effect at the effective date of
termination, pursuant to the Company’s normal payroll practices, payable over a
period of twenty four (24) months from the effective date of termination,
(3) the Pro-Rated Performance Bonus for the fiscal year in which the effective
date of the termination occurs, payable at the same time as the Performance
Bonus for such fiscal year would otherwise have been paid and (4) two (2) times
the average of the sum of (x) the Annual Adjusted IBIT Performance Bonus and
(y) the Annual Individual Goal Bonus paid by the Company to the Executive with
respect to the two (2) immediately preceding years; and

(C) if the Company does not offer employment to the Executive beyond the Initial
Term or any Renewal Term, as applicable, on terms and conditions that are, in
the aggregate, no less favorable to the Executive than the terms and conditions
of this Agreement, then, subject to the provisions of this Agreement, upon the
normal expiration of the Initial Term or any Renewal Term, as applicable, the
Executive shall be entitled to receive (1) the benefits set forth in Section 4
for a period of twelve (12) months, (2) an amount equal to two (2) times the
Executive’s Base Salary as in effect upon the expiration of the Initial Term or
such Renewal Term, as applicable, payable

 

12



--------------------------------------------------------------------------------

over a period of 2 months from the expiration of the Initial Term or such
Renewal Term, as applicable, pursuant to the Company’s normal payroll practices,
and (3) the Performance Bonus for the fiscal year in which the effective date of
the termination occurs, payable at the same time as the Performance Bonus for
such fiscal year would otherwise have been paid.

For purposes of this Agreement, the “Pro-Rated Performance Bonus” for a
particular fiscal year means that amount equal to the Performance Bonus for such
fiscal year that would have been payable to the Executive by the Company for
such fiscal year if this Agreement had not been terminated during such fiscal
year times a fraction the numerator of which is the number of months elapsed
during such fiscal year up to and including the month in which the termination
of the Employment Term occurs and the denominator of which is 12.

(d) Termination by Executive or Company due to Change of Control. In the event
that the Employment Term is terminated by Executive or the Company in connection
with or following a Change of Control as described in Section 5(g), then,
subject to Section 6(g), the Executive shall be entitled to receive: (i) a cash
payment equal to 200% of the Executive’s annual Base Salary in effect at the
effective date of the Change of Control; (ii) the Pro-Rated Performance Bonus
for the fiscal year in which the effective date of the termination occurs,
payable at the same time as the Performance Bonus for such fiscal year would
otherwise have been paid; (iii) two (2) times the average of the sum of (x) the
Annual Adjusted IBIT Performance Bonus and (y) the Annual Individual Goal Bonus
paid by the Company to the Executive with respect to the two (2) immediately
preceding years; (iv) the benefits set forth in Section 4 for a period of twelve
(12) months; and (v) all of the Executive’s then-outstanding stock options shall
vest and become immediately exercisable and all restrictions on shares of
restricted stock granted by the Company to the Executive on which any
restrictions shall not have terminated shall immediately terminate. For the
avoidance of doubt, in the event of a Change of Control, the Executive shall
only be entitled to termination payments and benefits as provided under this
Section 6(d) and shall not be entitled to any other termination or benefit
payments under any other section of this Agreement. The Company shall make the
payments and provide the benefits to be paid and provided under this Agreement;
provided, however, if all or any portion of the payments and benefits provided
under this Agreement, either alone or together with other payments and benefits
which the Executive receives or is then entitled to receive from the Company or
otherwise, would constitute a “parachute payment” within the meaning of
Section 280G of the Internal Revenue Code of 1986, as amended (the “Code”) (or a
similar or successor provision), the Company shall reduce such payments
hereunder and such other payments to the extent necessary so that (A) no portion
thereof shall be subject to the excise tax imposed by Section 4999 of the Code
(or a similar or successor provision); and, (B) by reason of such reduction, the
net after-tax benefit to the Executive shall exceed the net after-tax benefit if
such reduction were not made. The determination of whether the payments shall be
reduced as provided in this Section 6(d) and the amount of such reduction shall
be made at the Company’s expense by a public accounting firm retained by the
Company at the time the calculation is to be performed, the selection of which
is agreed to by the Executive, such agreement not to be unreasonably withheld
(the “Accounting Firm”). The Accounting Firm shall provide its determination,
together with detailed supporting calculations and documentation to the Company
and the Executive within twenty (20) business days of the payment of the initial
installment of the

 

13



--------------------------------------------------------------------------------

Change in Control payment to the Executive, or within such time as is
administratively practical. The Executive may review these calculations for a
period of twenty (20) days and may retain another accounting firm (at his own
expense) for such review and submit objections during such twenty (20)-day
review period.

(e) General. Without limiting the generality of the foregoing, in the event of
any termination of the Employment Term , the Executive shall be entitled to the
following amounts: (i) payment of his Base Salary accrued up to and including
the date of termination of employment, (ii) payment in lieu of any accrued but
unused vacation time, (iii) payment of any unreimbursed expenses and (iv) any
unpaid Section 3(b) Bonus and/or Section 3(c) Bonus, including any Pro-Rated
Performance Bonus, as well as the benefits provided for in Section 3(f) with
respect to his stock options and restricted stock.

(f) No Other Benefits. Except as specifically provided in this Section 6, the
Executive shall not be entitled to any compensation, severance or other benefits
from the Company or any of its subsidiaries or affiliates upon the termination
the Employment Term for any reason whatsoever.

(g) Release. Notwithstanding anything in this Section 6 to the contrary, in no
event shall the Executive be entitled to receive any amounts, rights or benefits
under this Section 6 unless the Executive executes a release of claims against
the Company in a customary form prepared by, and acceptable to, the Company.

(h) No Mitigation; No Offset. In the event of any termination of the Employment
Term by the Company without Cause or by the Executive for Good Reason or in
connection with/or following a Change of Control, the Executive shall not be
required to mitigate the amount of any payment provided for in this Agreement by
seeking other employment or otherwise and no such payment shall be offset or
reduced by the amount of any compensation provided to the Executive in any
subsequent employment.

Section 7. Noncompetition; Nonsolicitation; and Nondisclosure.

(a) Noncompetition Covenant. During the Employment Term, the Executive will
devote his full available business time and efforts to promoting and advancing
the business of the Company. The Executive hereby agrees that during the
Employment Term and for a period of one (1) year thereafter, he will not engage
in, be employed by or participate in any way in any country which at the time of
the Executive’s termination of employment with the Company, the Company is doing
business any business that (i) the Company is engaging in, or is actively
planning to engage in, on the effective date of the Executive’s termination
(including without limitation, the sale, manufacture, distribution or marketing
of any kitchenware, bakeware, pantry ware, cutlery, kitchen gadgets, flatware,
home decor, picture frames or related products or the licensing of trademarks
and brand names therefor) or (ii) accepts or holds a license, dealership,
distributorship, franchise or similar arrangement as to any trademark or product
as to which the Company is a licensee, licensor, dealer, distributor, franchisee
or franchisor on the effective date of the Executive’s termination (which
engagement, employment or participation includes, but is not limited to, acting
as a director, officer, employee, agent, member, manager, managing member,
independent contractor, partner, general partner, limited partner, consultant,

 

14



--------------------------------------------------------------------------------

representative, salesman, licensor or licensee, franchisor or franchisee,
proprietor, syndicate member, stockholder or creditor). Notwithstanding the
foregoing, the Executive may own or hold equity securities (or securities
convertible into, or exchangeable or exercisable for, equity securities) of any
company or entity that engages in a business that is the same or similar to that
of the Company or of its parent entities (if any) or any of its subsidiaries or
affiliates; provided, however, that (i) such equity securities are publicly
traded on a securities exchange and (ii) the Executive’s aggregate holdings of
such securities do not exceed at any time one (1%) percent of the total issued
and outstanding equity securities of such company or entity.

(b) Nonsolicitation. The Executive agrees that during the Employment Term and
for a period of one (1) year thereafter:

(i) Customers and Business. The Executive will not directly or indirectly,
either for himself or for any other person, business, partnership, association,
firm, corporation or company (A) call upon, solicit, divert or take away or
attempt to solicit, divert or take away (1) any of the customers or prospective
customers (i.e., those customers in existence or being solicited by the Company
or any of the Subsidiaries at the time of the Executive’s termination of
employment with the Company or within twelve (12) months prior thereto) or
(2) any business of the Company or any of the Subsidiaries (i.e., those business
arrangements concluded or being negotiated and/or developed by the Company or
any of the Subsidiaries at the time of the termination of the Executive’s
employment), or (B) otherwise induce or influence any such customer or
prospective customer to reduce its volume of business, or terminate or divert
its relationship or otherwise in any way adversely affect its relationship, with
the Company or any of the Subsidiaries.

(ii) Employees. The Executive, on behalf of himself, or any business, firm,
corporation, partnership, association, company or any other entity other than
the Company, will not solicit for employment, employ, engage, retain, discuss
employment, recruit, attempt to recruit, hire or attempt to hire, or assist any
other person to do so in any manner, any person who, within the prior twelve
(12) months, was a director, officer, executive, consultant, advisor,
representative or agent of the Company or any of the Subsidiaries, or encourage
any such person to terminate his or her employment or other relationship with
the Company or any of the Subsidiaries; provided, however, that the foregoing
shall not prohibit general employment solicitations not specifically targeted at
directors, officers, executives, consultants, advisors, representatives or
agents of the Company or any of the Subsidiaries.

(c) Nondisclosure Obligation. The Executive acknowledges and agrees that the
Company and the Subsidiaries own, control and have exclusive access to a body of
existing technical knowledge and technology, and that the Company and the
Subsidiaries have expended and are expending substantial resources in a
continuing program of research, development and production with respect to their
businesses. The Company and the Subsidiaries possess and will continue to
possess information that has been or will be created, discovered or developed,
or has or will otherwise become known to the Company and the Subsidiaries,
and/or in which property

 

15



--------------------------------------------------------------------------------

rights have been or will be assigned or otherwise conveyed to the Company and
the Subsidiaries, which information has commercial value in the businesses in
which the Company and the Subsidiaries are engaged including information about
costs, profits, markets, sales, products, key personnel, pricing policies,
operational methods, technical processes and other business affairs and methods,
plans for future development and other information not readily available to the
public. All of the aforementioned information is hereinafter called
“Confidential Information.” The Executive acknowledges that his employment by
the Company creates a relationship of confidence and trust between the Executive
and the Company and the Subsidiaries, and that by reason of such employment the
Executive will come into possession of, contribute to, and have access to and
knowledge of Confidential Information. The Executive further acknowledges that
the services to be performed under this Agreement are of a special, unique,
unusual, extraordinary and intellectual character. The Executive further
acknowledges that the businesses of the Company are international in scope, and
that the nature of the Executive’s services, position and expertise are such
that he is capable of competing with the Company from nearly any location in the
Western hemisphere or Europe. In recognition of the foregoing, the Executive
covenants and agrees that during the Employment Term and for five (5) years
thereafter, the Executive will use and hold such Confidential Information solely
for the benefit of the Company and the Subsidiaries and shall not use such
Confidential Information for the Executive’s own benefit or for the benefit of
any third party. The Executive shall not, directly or indirectly, disclose or
reveal such Confidential Information, in any manner, to any person other than
the Company’s executives unless such information is made or becomes public
through disclosure of a party other than the Executive, or such disclosure is
required by law and, then, to the extent practicable, only following prior
written notice to the Company. At the termination of his employment, the
Executive shall deliver to the Company all notes, letters, documents and records
which may contain Confidential Information which are then in his possession or
control and shall destroy any and all copies and summaries thereof.

Section 8. Non-Disparagement. The Company and the Executive covenant and agree
that during the Employment Term and following termination of the Employment
Term, neither party shall make any disparaging, false or abusive remarks or
communications, written or oral, regarding the Executive, on the part of the
Company, or the Company, the Company’s products, brands, trademarks, directors,
officers, employees, consultants, advisors, licensors, licensees, customers,
vendors or others with which it has a business relationship, on the part of the
Executive.

Section 9. Remedies. It is specifically understood and agreed that any breach of
the provisions of Section 7 or 8 is likely to result in irreparable injury to
the Company or the Executive, as the case may be, and that the remedy at law
alone will be an inadequate remedy for such breach, and that, in addition to any
other remedy it may have, each party shall be entitled to enforce the specific
performance of this Agreement by the other party and to seek both temporary and
permanent injunctive relief (to the extent permitted by law).

Section 10. Arbitration of Disputes. Any controversy or claim arising out of or
relating to this Agreement (or the breach thereof) shall be settled by final and
binding arbitration in New York, New York by three (3) arbitrators. Except as
otherwise expressly provided in this Section 10, the arbitration shall be
conducted in accordance with

 

16



--------------------------------------------------------------------------------

the commercial rules of the American Arbitration Association (the “Association”)
then in effect. One of the arbitrators shall be appointed by the Company, one
shall be appointed by the Executive, and the third shall be appointed by the
first two arbitrators. If the first two arbitrators cannot agree on the third
arbitrator within the thirty (30) days of the appointment of the second
arbitrator, then the third arbitrator shall be appointed by the Association.
This Section 10 shall not be construed to limit the Company’s or the Executive’s
right to obtain equitable relief under this Agreement with respect to any matter
or controversy subject to this Agreement, and, pending a final determination by
the arbitrators with respect to any such matter or controversy, the Company and
the Executive shall be entitled to obtain any such relief by direct application
to a state, federal or other applicable court, without first being required to
arbitrate such matter or controversy and without the necessity of posting a
bond.

Section 11. Severable Provisions. The provisions of this Agreement are severable
and the invalidity of any one or more provisions shall not affect the validity
of any other provision. In the event that a court of competent jurisdiction
shall determine that any provision of this Agreement or the application thereof
is unenforceable in whole or in part because of the duration or scope thereof,
the parties hereto agree that said court in making such determination shall have
the power to reduce the duration and scope of such provision to the extent
necessary to make it enforceable, and that the Agreement in its reduced form
shall be valid and enforceable to the full extent permitted by law.

Section 12. Notices. All notices, requests, consents and other communications
required or permitted to be given hereunder shall be in writing and shall be
deemed to have been duly given if delivered personally or sent by prepaid
telegram, or mailed first-class, postage prepaid, by registered or certified
mail, as follows (or to such other or additional address as either party shall
designate by notice in writing to the other in accordance herewith):

 

If to the Company    Lifetime Brands, Inc.    1000 Stewart Avenue    Garden
City, New York 11530    Attention: CEO with a copy to    Lifetime Brands, Inc.
   1000 Stewart Avenue    Garden City, New York 11530    Attention: Legal
Department If to the Executive    Mr. Daniel Siegel

or to such other address as a party may notify the other pursuant to a notice
given in accordance with this Section 12.

Section 13. Tax Withholding. Section 409A. All amounts paid to Executive
hereunder shall be subject to all applicable federal, state and local wage
withholding. This Agreement is intended to comply with the requirements of
Section 409A of the Code (“409A”)

 

17



--------------------------------------------------------------------------------

and shall in all respects be administered in accordance with 409A. The parties
agree that, if any payment or the provision of any amount, benefit or
entitlement hereunder at the time specified in this Agreement would subject
Executive to any additional tax or interest or penalties under 409A and its
implementing regulations or guidance, the payment or provision of such amount,
benefit or entitlement shall be postponed to the earliest commencement date on
which the payment or the provision of such amount, benefit or entitlement could
be made without incurring such additional tax, interest or penalties (including
delaying payment of any severance to the earliest possible payment date which is
consistent with 409A). In addition, to the extent that any regulations or
guidance issued under 409A (after application of the previous provision of this
paragraph) would result in Executive being subject to the payment of interest,
penalties or any additional tax under 409A, the Company and Executive agree, to
the extent reasonably possible, to amend this Agreement in order to avoid the
imposition of any such interest, penalties or additional tax under 409A, which
amendment shall be reasonably determined in good faith by the Company and
Executive and shall, to the maximum extent reasonably possible, maintain the
original intent and economic benefit to Executive and the Company of the
applicable provision without violating the provisions of 409A. Notwithstanding
anything in this Agreement to the contrary, payments or distributions may only
be made under this Agreement upon an event and in a manner permitted by 409A or
an applicable exemption. All payments not otherwise exempt from 409A which are
to be made after a termination of employment under this Agreement may only be
made after a “separation from service” under 409A. In no event may Executive,
directly or indirectly, designate the calendar year of any payment
hereunder. All reimbursements and in-kind benefits provided under this Agreement
shall be made or provided in accordance with the requirements of 409A,
including, where applicable, the requirement that (i) any reimbursement shall be
for expenses incurred during Executive’s lifetime (or during a shorter period of
time specified in this Agreement), (ii) the amount of expenses eligible for
reimbursement, or in-kind benefits provided, during a calendar year may not
affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other calendar year, (iii) the reimbursement of an eligible
expense will be made on or before the last day of the calendar year following
the year in which the expense is incurred, and (iv) the right to reimbursement
or in-kind benefits is not subject to liquidation or exchange for another
benefit. If upon Executive’s “separation from service” (within the meaning of
409A) from the Company, Executive is then a “specified employee” (as defined by
and determined in accordance with 409A), then solely to the extent necessary to
comply with 409A and avoid the imposition of taxes under 409A, the Company shall
defer payment of “nonqualified deferred compensation,” subject to 409A, which is
payable as a result of and would otherwise be paid within six (6) months
following such separation from service, until the earlier of (a) the first
business day of the seventh month after Executive’s separation from service, or
(b) ten (10) days after the Company receives written notice of Executive’s
death. All such delayed payments shall be paid in a lump sum without accrual of
interest. To the extent permissible by law, each payment and each installment
described in this Agreement shall be considered a separate payment from each
other payment or installment for purposes of 409A.

Section 14. Miscellaneous.

(a) Modification. This Agreement may not be amended or revised except by a
writing signed by the parties.

 

18



--------------------------------------------------------------------------------

(b) Assignability. This Agreement, and the Executive’s rights and obligations
hereunder, may not be assigned by the Executive. The Company may assign its
rights, together with its obligations, hereunder in connection with any sale,
transfer or other disposition of all or substantially all of its business and
assets, and such rights and obligations shall inure to, and be binding upon, any
successor to the business or any successor to substantially all of the assets of
the Company, whether by merger, purchase of stock or assets or otherwise, which
successor shall expressly assume such obligations.

(c) Captions. Captions herein have been inserted solely for convenience of
reference and in no way define, limit or describe the scope or substance of any
provision of this Agreement.

(d) Governing Law. This Agreement shall be construed under and enforced in
accordance with the laws of the State of New York without giving effect to any
conflict of laws principles. Subject to Section 10, any legal action or
proceeding brought with respect to any of the provisions of this Agreement shall
be brought in the state or federal courts located in New York, New York. If the
Executive prevails in any legal or arbitration proceeding commenced in
connection with this Agreement, then the Company shall reimburse the Executive
for reasonable attorneys’ fees and costs incurred in connection therewith.

(e) Entire Agreement; Termination of Prior Employment Agreement. This Agreement
constitutes the entire agreement between the parties hereto with regard to the
subject matter hereof, superseding all prior understandings and agreements,
whether written or oral. Any employment agreement or offer of employment between
the Executive and the Company shall automatically terminate and be of no force
and effect on the Effective Date hereunder and neither the Company nor any of
its affiliates nor the Executive shall have any liability or obligation
whatsoever under or arising out of any prior employment agreement between the
Company and the Executive.

(f) No Other Representations. No representation, promise or inducement has been
made by either party that is not embodied in this Agreement, and neither party
shall be bound by or liable for any alleged representation, promise or
inducement not so set forth.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK – SIGNATURE PAGE
FOLLOWS]

 

19



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as a
sealed instrument as of the day and year first above written.

 

LIFETIME BRANDS, INC. By:   /s/ Ronald Shiftan   Name: Ronald Shiftan   Title:
Chief Operating Officer /s/ Daniel Siegel Daniel Siegel

 

20



--------------------------------------------------------------------------------

EXHIBIT A

Lifetime Brands, Inc.

President

POSITION SUMMARY

The President is responsible for providing strategic leadership and direction to
the Company by working with the CEO, COO, Board of Directors and each business
division to establish long-range goals, strategies, plans and policies.

REPORTS TO: CEO and COO

DUTIES AND RESPONSIBILITIES

 

  •   Create and execute the Company’s strategic plan by identifying the
strategic priorities in order to grow the business. This includes monitoring the
progress through the use of comprehensive metrics.

 

  •   Responsible for the Company’s international operations, including its
international investments and joint ventures.

 

  •   Provide leadership and guidance to the research and design center for all
business divisions.

 

  •   Create new brands that may be marketed throughout the world

 

  •   Balance owned brands, licensed brands and private label

 

  •   Deliver quality brands that are effectively engineered

 

  •   Oversee all marketing related efforts, including but not limited to the
following:

 

  •   Corporate website development

 

  •   Brand-specific website development (non-transactional)

 

  •   Tradeshow and event planning designed to market brands/products to
customers

 

  •   Protect the integrity of the brand as it relates to packaging, color, and
quality

 

  •   Deliver products through online retail channels

 

  •   Lead the sales team (domestically and internationally):

 

  •   Formulate and execute strategy for delivering existing and new products to
new markets, through existing channels

 

  •   Identify and strategize new market opportunities and channels for existing
and new products

 

  •   Direct Global Trend and Analysis

 

  •   Remain ahead of the market to deliver products that are trend right

 

  •   Be an industry leader in understanding our customer base

 

21